Citation Nr: 1600791	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-31 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether there was clear and unmistakable error (CUE) in a March 2014 Board decision denying entitlement to service connection for the cause of the Veteran's death is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from December 1951 to December 1953 and January 1954 to May 1978.  The Veteran died in February 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.    

In a decision dated March 24, 2014, the Board found that new and material evidence had been received to reopen the appellant's claim for service connection for a the cause of the Veteran's death.  The Board then found that service connection for the cause of the Veteran's death was not warranted.  On March 31, 2014, the appellant's attorney submitted a correspondence requesting the Board to vacate the March 2014 decision, on the basis that she submitted a notice to withdraw as the appellant's representative on March 20, 2014.  In May 2014, the Board denied the appellant's motion to vacate the Board's decision.  The appellant ultimately appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2015, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the portion of the March 2014 Board decision denying service connection for the cause of the Veteran's death and remanded the matter back to the Board for further adjudication.  The parties to the Joint Motion agreed that the Board prejudicially erred by not providing any explanation to the appellant as to its apparent determination that good cause was not shown to permit her counsel to withdraw representation or to provide her with additional time to submit evidence and argument in support of her claim.  The parties also agreed that the Board erred by not providing the appellant with the necessary period to answer her counsel's motion to withdraw representation.  
 
In June 2015, the Board granted the motion from the appellant's attorney to withdraw as her representative.  In July 2015, the appellant was provided with a letter which advised her of her options to appoint a new representative or to represent herself.  She was advised that she had 30 days to select a new representative, and if VA did not hear from her within 30 days then it would be assumed that she wished to represent herself.   The appellant has not responded, therefore the Board will assume that she wishes to represent herself and will proceed to consider her appeal.  The appellant was also provided with a letter in August 2015 which advised her of the Court's decision and provided her the opportunity to submit any additional argument or evidence in support of her claim within 90 days of the date of the letter or until the Board issues a decision in her appeal.  To date, the Board has not received any additional argument or evidence from the appellant. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in February 2005; his immediate cause of death was respiratory failure, due to, or as a consequence of adenocarcinoma with metastasis to the lungs, which was due to, or as a consequence of primary malignancy of adenocarcinoma of hard palate.

2.  At the time of the Veteran's death, he was service-connected for left knee replacement for traumatic arthritis, right knee osteoarthritis, and bilateral hearing loss.

3.  The Veteran's fatal adenocystic carcinoma of the nasopharynx with pulmonary metastasis was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  The weight of the evidence is against a finding that the cause of the Veteran's death is due to, or related to, his military service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, proper notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the appellant was provided notice in a September 2010 letter, which was provided following her claim to reopen the issue of service connection for the cause of the Veteran's death, and prior to adjudication of her claim in January 2011.  The notice explained to the appellant the evidence and information necessary to substantiate a claim of service connection for the cause of death (i.e., evidence that the Veteran died from a service-related injury or disease, and the requirements to establish service connection), the responsibilities of the appellant and VA in obtaining such evidence, and the requirements to establish an effective date.  Although the September 2010 notice did not specifically list the disabilities which were service-connected prior to the Veteran's death, the appellant had notice of this information from a previous July 2005 rating decision and from the January 2011 rating decision.  Thereafter, the appellant's claim was readjudicated on the merits in a September 2012 statement of the case (SOC).   

Regarding the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, private medical records, and a VA medical opinion.  The appellant has not identified any additional records that should be obtained.  The Board notes that in November 2012, the appellant's attorney at the time expressed interest in submitting additional evidence upon the claim being forwarded to the Board.  On February 24, 2014, notice was sent to the appellant and her attorney informing them that the Board was in receipt of her case; no additional evidence has been received to date.  Therefore, the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.

In December 2010, a VA medical opinion was obtained.  This opinion is adequate for the purposes of adjudicating the instant claim, as the VA medical professional  provided an opinion based on a substantial review of the record and with a supporting rationale which considered the Veteran's complaints, symptoms, and history, along with the appellant's contentions.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Further, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As the record reflects that this Veteran served in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

The appellant contends that service connection for the Veteran's cause of death is warranted.  The Veteran died in February 2005.  At the time of the Veteran's death, service connection was in effect for left knee replacement for traumatic arthritis, right knee osteoarthritis, and bilateral hearing loss.  The appellant does not assert that any of the Veteran's service-connected disabilities caused or contributed to the cause of his death, nor is there any other evidence to suggest such.  The appellant's contention is that the Veteran died of lung cancer, which was due to his exposure to Agent Orange while serving in Vietnam.  

The Veteran's death certificate listed the immediate cause of death as respiratory failure, due to, or as a consequence of adenocarcinoma with metastasis to the lungs, which was due to, or as a consequence of primary malignancy of adenocarcinoma of hard palate.  The death certificate also noted that tobacco use probably contributed to the Veteran's death.

The Veteran's service treatment records show that he was treated and diagnosed with laryngeal polyps with hoarseness during service in 1974, which included surgical removal in October 1974.  In August 1975 he was seen for hoarseness and some shortness of breath.  A July 1976 record shows the Veteran was seen for hoarseness, and that he smoked a pack a day.  His vocal cords were found to be clear, but with some mild edema and inflammation.  The Veteran was seen again in April 1978 for a recurrence of hoarseness.  His May 1978 separation examination report indicated normal a throat and lungs.  His May 1978 report of medical examination at separation noted hearing loss, an abnormal EKG, and degenerative joint disease in the right wrist, but his mouth, throat, lungs, and chest were noted as normal.  The Veteran stated on his 1978 report of medical history during separation that he had ear, nose, and throat trouble, but that he had no tumors or cancer.

A review of the Veteran's post-service private treatment records reveal that in December 2001, the Veteran was diagnosed as having "palate: adenoid cystic carcinoma."  Private radiology reports from December 2001 and January 2002 note the Veteran having bilateral pulmonary nodules consistent with metastatic disease, and in January 2002 and March 2002, the Veteran was diagnosed as having adenocystic carcinoma  of the nasopharynx and palate with pulmonary metastasis.  Subsequent private treatment records document ongoing treatment and care for the Veteran's cancer, to include radiation therapy, CAT scans, radiology reports, and tooth extractions.  A March 2003 radiology report noted a significant progression, in size and number, of multiple pulmonary metastases.  In January 2005, the Veteran was seen at Kershaw County Medical Center for shortness of breath, and radiology reports showed advanced metastatic lung disease.  Additionally, the claims file contains treatment records which indicate that the Veteran smoked cigarettes for many years and was advised to cut down on his smoking.    

VA treatment records from January 2005 indicate that the Veteran was seen for complaints of dyspnea.  He was admitted for treatment, and a February 2005 treatment report, two days prior to the Veteran's death, indicated that the Veteran's worsening dyspnea was due to the progression of his lung metastases.  A subsequent treatment report from February 2005 noted that the Veteran went into severe respiratory failure a day later, and then died the next day.

As indicated above, the Veteran is presumed to have been exposed to herbicides while serving in Vietnam.  While VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service-connected, presumptive service connection based on herbicide exposure does not include the Veteran's adenocystic carcinoma of the nasopharynx with pulmonary metastasis.  See 38 C.F.R. §§ 3.307, 3.309.  Also, a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997) (providing that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  In this case, while lung cancer is considered a presumptive cancer, there is no medical evidence that shows that the Veteran had primary lung cancer.  The medical evidence demonstrates that the Veteran's lung cancer was a metastasis of his adenocystic carcinoma of the nasopharynx, which is not a disability to which the herbicide presumption applies.  Therefore, service connection on a presumptive basis for herbicide exposure is not warranted.

The Board notes that cancer of any type is a malignant tumor, which might be presumptively service connected as a chronic disease if it manifested during service, or to a compensable degree within one year after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the evidence does not show that the Veteran's adenocystic carcinoma of the nasopharynx and palate with pulmonary metastasis manifested to a compensable degree within one year of from the date of service separation.  In fact, the Veteran was discharged from active duty in 1978 and he was not diagnosed with cancer until 2001.  As the Veteran's cancer did not manifest until many years after service, presumptive service connection is not warranted on this basis.  38 C.F.R. § 3.303(b).

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In December 2010, a VA medical etiology opinion was obtained.  The VA physician providing the opinion documented that the claims file was made available for review and was reviewed thoroughly.  The physician opined that it was less likely than not that the Veteran's in-service laryngeal polyps were related to or materially contributed to the direct cause of the Veteran's death which was from adenocystic carcinoma of the nasopharynx and palate with pulmonary metastasis.   He supported his opinion by stating that he believed that the Veteran's nasopharyngeal cancer with pulmonary metastasis was a result of his long term smoking.  Furthermore, he stated that the Veteran was diagnosed with laryngeal polyps during service, but that his cancer was actually a nasopharynx cancer involving the palate and not necessarily a laryngeal cancer.  Most importantly, the physician stated that January 2005 VA treatment records indicated that the Veteran was a long-term smoker, and that he was noncompliant with evaluation and treatment for the malignancy.  The physician indicated that he believed that the Veteran's cancer was the result of his long-term smoking and completely unrelated to his previous in-service diagnosis of laryngeal polyps.  The physician concluded that the evidence in this case suggested that the laryngeal polyps were a separate disease entity, and completely separate from the Veteran's cause of death from a nasopharyngeal cancer.

As such, based on the December 2010 VA opinion and after considering the totality of the evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's adenocystic carcinoma of the nasopharynx and palate with pulmonary metastasis and resultant death is not related to his military service.  The VA physician reviewed the Veteran's claims file and considered the Veteran's medical history.  The physician clearly determined that the Veteran's in-service laryngeal polyps were a separate disease entity and that the Veteran's cancer was a nasopharynx cancer and not a laryngeal cancer.  Furthermore, the VA physician has disassociated the Veteran's cancer from his military service, and found that it was a result of his long-term smoking.  The Board places great weight on this opinion.  There are no other medical opinions to the contrary, and no other evidence in the record indicating a relationship between the Veteran's service, including his presumed exposure to herbicides and in-service laryngeal polyps, and the cancer that resulted in his death.  Moreover, it is important to note that the Veteran's death certificate indicated that tobacco use probably contributed to the Veteran's death.   

The Board recognizes the appellant's opinion with regard to the Veteran's cause of death.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's adenocystic carcinoma of the nasopharynx and palate with pulmonary metastasis and resultant death to his military service.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service, including herbicide exposure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


